Case: 2:19-cv-01342-EAS-EPD Doc #: 60 Filed: 07/15/21 Page: 1 of 1 PAGEID #: 877




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DAKOTA FISCHER,

                       Plaintiff,                       NOTICE
v.                                                      Case No. 2:19-cv-1342
                                                        JUDGE SARGUS, JR.
REMINGTON ARMS COMPANY, LLC, et al.,

                        Defendants.


       TAKE NOTICE that a proceeding in this case has been RESET for the place, date, and
time set forth below:

Place: United States District Court              Courtroom No. 311
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                      October 6, 2021 at 9:00 a.m.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: In-Person Evidentiary Hearing

Special Instructions:
The movants will serve the non-party witnesses with the notice.
The movant will have one hour.




                                          EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
DATE: July 15, 2021

                                             /s / Christin M. Werner
                                          (By) Christin M. Werner, Deputy Clerk
